Exhibit 10.1 FOURTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT This Fourth Amendment and Waiver to Amended and Restated Credit Agreement (herein, the "Amendment") is entered into as of September29, 2006 by and among RC2 Brands, Inc. ("RC2 Brands"), RC2 South, Inc. ("RC2S"), Learning Curve International, Inc. ("LCI"), The First Years Inc. ("TFY"), Racing Champions Worldwide Limited ("RCWL"; RC2 Brands, RC2S, LCI, TFY, and RCWL being referred to herein collectively as the "Borrowers"), Harris N.A., as Administrative Agent, and the Lenders party hereto. PRELIMINARY STATEMENTS A.The Borrowers, the Lenders and the Administrative Agent entered into an Amended and Restated Credit Agreement dated as of September15, 2004 as heretofore amended (the "Credit Agreement").All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrowers have requested that the Lenders (i) permit the Company to sell all of the issued and outstanding capital stock of RC2S along with certain properties and assets of RC2 Brands used in connection with sports die-cast products portion of RC2S' business (the "RC2S Sale"), (ii) release Green's Racing Souvenirs, Inc., a subsidiary of RC2S ("Green's"), as a Guarantor and (iii) waive Sections 8.1 and 8.11 of the Credit Agreement with respect to the RC2S Sale, and the Lenders are willing to do so under the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1.WAIVERS. Subject to the satisfaction of the conditions precedent set forth in Section 3 below, the Lenders hereby waive Sections 8.1 and 8.11 of the Credit Agreement to the extent necessary to allow the consummation of the RC2S Sale and the Administrative Agent to release any Liens covering any Collateral sold in connection with the RC2S Sale and deliver to RC2S or its designee appropriate lien release documents (including, without limitation, Uniform Commercial Code financing statement terminations and amendments).The foregoing waivers are limited to the matters expressly stated herein.By accepting this Waiver, the Borrowers acknowledge and confirm that they remain obligated to comply with the terms of the Credit Agreement (including, without limitation, Sections 1.9, 8.1 and 8.11 thereof). SECTION 2.
